Citation Nr: 0939241	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-30 435	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from a May 2006 rating decision of 
the RO in North Little Rock, Arkansas, which denied 
entitlement to TDIU, and a November 2007 rating decision, 
which continued the 30 percent rating for the Veteran's 
bilateral hearing loss. 

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing 
impairment corresponding to auditory acuity level VII in the 
right ear and level VI in the left ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic 
Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for a rating in excess 
of 30 percent for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Here, a July 2007 letter fully addressed all necessary notice 
elements under the VCAA and was sent prior to the initial 
rating decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim, and of the Veteran's and VA's respective duties for 
obtaining such evidence.  

The Board notes that in Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court set forth additional notice 
requirements in the context of an increased rating claim 
regarding evidence showing the impact of the Veteran's 
condition on his daily life and whether the Diagnostic Code 
under which the Veteran is rated contains criteria for a 
higher rating that would not be satisfied by showing a 
noticeable worsening of the condition and its impact on the 
Veteran.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently overruled Vazquez-Flores 
insofar as it requires such notice.  Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed. Cir.).  Nevertheless, a 
notice letter fully complying with the requirements of 
Vazquez-Flores was sent to the Veteran in January 2009.  
Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, the Veteran was not 
prejudiced by any delay as he was provided an opportunity to 
respond with additional argument and evidence before his 
claim was readjudicated and a supplemental statement of the 
case (SSOC) issued in February 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Moreover, in a February 
2009 letter instructing VA to expedite his appeal, the 
Veteran indicated that he had no other evidence to submit in 
support of his claim.  The Board concludes that the duty to 
notify has been satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  In authorized release forms dated in May and 
September 2006, the Veteran identified treatment by Dr. S. on 
September 1 and September 15, 2005, by Dr. R. on February 28, 
2006 and September 14, 2006, and by VA on December 2, 2005.  
The file contains a September 1, 2005 letter from Dr. S. 
accompanied by an August 2005 audiologic evaluation, a letter 
from Dr. R. dated February 28, 2006 and September 14, 2006, 
and a VA examination dated December 2, 2005, as well as 
additional VA examinations, letters from the Veteran's 
doctor, and a number of lay statements.  The Board believes 
this evidence corresponds to the records identified by the 
Veteran in the authorized release form.  There is no record 
in the claims file for Dr. S. dated September 15, 2005 and no 
indication that the RO attempted to obtain it.  However, in 
the September 2006 authorized release form, the Veteran only 
identified the September 1, 2005 record for Dr. S.  Thus, it 
appears that the Veteran mistakenly identified treatment on 
this date in the earlier May 2006 form.  Moreover, the Board 
believes there is sufficient evidence to decide the case.  
The Board notes in this regard that the Veteran requested in 
February 2009 that his appeal of the increased rating claim 
be expedited.  The Board is unwilling to remand this claim to 
request any additional records.  To remand this claim would 
only delay adjudication without aiding the Veteran.  

The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the present claims.  In the February 2009 letter instructing 
VA to expedite the Veteran's appeal, he indicated that he had 
no other evidence he wished to submit in support of his 
claim.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided an appropriate examination in January 2008.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Otherwise, the Board must explain why such 
an examination is not warranted.  Id.  The Board finds that 
the VA examination obtained in this case is more than 
adequate, as the examiner reviewed the Veteran's medical 
records and thoroughly examined the Veteran, to include 
conducting puretone audiometry and speech discrimination 
tests.  See 38 C.F.R. § 4.85(a) (2008).   

The Board notes that this examination does not fully address 
the functional effects of the Veteran's hearing loss, 
reporting only that his tinnitus makes it more difficult for 
the Veteran to sleep at night.  See Martinak v. Nicholson, 21 
Vet. App. 447, 454 (2007).  However, the functional effects 
of the Veteran's hearing loss were described in the May 2007 
VA examination, as well as in a September 2006 letter from 
the Veteran's treating physician, a March 2006 statement by 
J.L., an undated statement by the Veteran's wife, and an 
undated statement by W.C.  Moreover, even if an audiologist's 
description of the functional effects of a hearing disability 
is somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by such a deficiency in 
the examination.  See id.  Because the functional effects of 
the Veteran's hearing loss are amply described in the 
evidence of record, the Board finds that the Veteran has not 
been prejudiced by any such defect in the examination. 

In a December 2008 statement, the Veteran, through his 
representative, contends that because the VA audiometric 
testing was conducted in a sound-controlled room, it did not 
reflect adequately the impact of the Veteran's hearing loss 
under the ordinary conditions of daily life, which often 
might include various environmental sounds and noises.  
38 C.F.R. § 4.10.  VA's standard procedures for audiology 
examinations provide that "[a]ll threshold audiometric tests 
shall be performed in a sound-controlled room . . . 
."Handbook of Standard Procedures and Best Practices for 
Audiology Compensation and Pension Examinations, sec D, pts. 
1, 17 (K.C. Dennis ed., 2004).  The Court has upheld VA's 
policy of conducting audiometric testing in a sound-
controlled room.  See Martinak, supra (holding that the 
Secretary's policy of having VA audiometry tests performed in 
a sound-controlled room is not a plainly erroneous 
interpretation § 4.85(a) and is not otherwise inconsistent 
with VA's medical examination regulations).  Moreover, the 
Veteran, as a layperson, does not have the requisite 
expertise to determine whether this testing method is 
adequate.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board is constrained to abide by VA policy and 
regulations.  The Board finds the examination is adequate 
upon which to base a decision.  

There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
bilateral hearing loss since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  

Accordingly, the Board finds that VA's duty to provide a VA 
examination or opinion has been met with respect to the 
Veteran's increased rating claim for bilateral hearing loss.  
See 38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) 



II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 30 percent for his bilateral hearing loss 
disability.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I, for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiometric examinations are 
generally conducted using a controlled speech discrimination 
test together with the results of a puretone audiometry test.  
Table VI (in 38 C.F.R. § 4.85) is then used to determine the 
numeric designation of hearing impairment based on the 
puretone threshold average from the speech audiometry test 
and the results of the speech discrimination test.  The 
vertical lines in Table VI represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row corresponding to the 
percentage of discrimination and the horizontal column 
corresponding to the puretone decibel loss.

The percentage evaluation is derived from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
corresponding to the numeric designation for the ear having 
the better hearing acuity (as determined by Table VI) and the 
horizontal row corresponding to the numeric designation level 
for the ear having the poorer hearing acuity (as determined 
by Table VI).  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

The Board has reviewed the relevant medical evidence.  In a 
May 2007 VA 


examination, puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
60
60
65
LEFT
65
55
55
65

The right ear had a puretone average of 61.25 dB.  The left 
ear had a puretone average of 60 dB.  A speech discrimination 
test, using the Maryland CNC Word List, revealed speech 
recognition ability of 56 percent in the right ear and of 64 
percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, 
the puretone average and speech recognition score are 
combined to give each ear a numeric designation for use on 
Table VII to determine the correct disability level.  The 
right ear had a puretone average of 61.25 dB and a speech 
recognition score of 56 percent; therefore, the right ear 
received a designation of VII.  The left ear had a puretone 
average of 60 dB and a speech recognition score of 64 
percent; therefore, the left ear received a designation of 
VI.  The point where designations VII and VI intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which yields a percentage evaluation of 30 
percent.

In a January 2008 VA examination, puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
35
45
40
LEFT
45
35
45
45

The right ear had a puretone average of 41.25 dB.  The left 
ear had a puretone average of 42.5 dB.  A speech 
discrimination test, using the Maryland CNC Word List, 
revealed speech recognition ability of 84percent in the right 
ear and of 88 percent in the left ear.  Using Table VI in 38 
C.F.R. § 4.85, the puretone average and speech recognition 
score are combined to give each ear a numeric designation for 
use on Table VII to determine the correct disability level.  
The right ear had a puretone average of 41.25 dB and a speech 
recognition score of 84 percent; therefore, the right ear 
received a designation of II.  The left ear had a puretone 
average of 42.5 dB and a speech recognition score of 88 
percent; therefore, the left ear also received a designation 
of II.  The point where designations II and II intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which yields a percentage evaluation of zero, 
and thus results in a noncompensable rating.  

The regulations also have two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 
C.F.R. § 4.86(a) indicates that if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation will be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that 
is an extreme handicap in the presence of any environmental 
noise, as a speech discrimination test conducted in a quiet 
room with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
See id.  

Here, the May 2007 VA examination shows puretone thresholds 
of 55 decibels or more at each of the relevant frequencies.  
Thus, 38 C.F.R. § 4.86(a) applies.  Using Table VIa in 38 
C.F.R. § 4.85, the numeric designation of hearing impairment 
is based only on the puretone threshold average. 38 C.F.R. 
§ 4.85(c).  Table VIa contains eleven categories of decibel 
loss based on the puretone audiometry test.  The puretone 
average for each ear is given a numeric designation for use 
on Table VII to determine the correct disability level.  The 
right ear had a puretone average of 61.25 dB.  Therefore, it 
received a numeric designation of IV.  The left ear had a 
puretone average of 60 dB.  Therefore, it also received a 
designation of IV.  The point where designations IV and IV 
intersect on Table VII determines the disability level for 
the Veteran's hearing loss, which yields a percentage 
evaluation of 10 percent.  Thus, the evaluation of the 
Veteran's hearing loss will be based on the results using 
Table VI, which yields a rating of 30 percent rather than 10 
percent. 

Section 4.86(b) does not apply in the instant case based on 
the results of the Veteran's puretone audiometry tests. 

The Board notes that the January 2008 VA examination shows 
significantly better hearing than the May 2007 VA 
examination.  However, the Board will not disturb the 
Veteran's 30 percent rating for his hearing loss disability.  
38 C.F.R. §§ 3.102, 4.3 (2008).  

The record contains no evidence demonstrating the Veteran is 
entitled to a higher rating at any point since his July 2007 
claim for an increase.  Therefore, no staged ratings are 
appropriate.  See Hart, supra.  Rather, the 30 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran. 

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2008).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)  

In a September 2006 letter, the Veteran's treating physician 
stated that the Veteran's type of hearing loss would keep him 
from obtaining gainful employment.  In an undated letter by a 
former principal in the school district where the Veteran 
worked, the principal stated that the Veteran complained of 
hearing problems for several years and mentioned retiring 
because of it.  In a March 2006 statement by J.L., the 
witness stated that the Veteran's hearing loss impedes his 
ability to be gainfully employed.  She further stated that 
the Veteran is a loud talker which indicates that he is 
hearing impaired.  In an undated letter, the Veteran's wife 
stated that it is hard for her to communicate with the 
Veteran because of his hearing loss.  She also stated that 
she noticed his irritability and anxiety spells, which 
further made it difficult to communicate with him.  In an 
undated letter by W.C., the witness stated that the Veteran's 
hearing has decreased to such an extent that there is no way 
he could be permanently employed.  The witness further stated 
that he has trouble communicating with the Veteran because of 
his hearing loss.  The witness concluded that it would be a 
safety hazard to the Veteran if he were employed in today's 
work force.  In the May 2007 VA examination, the examiner 
found that based on his hearing loss, the Veteran could only 
work in quiet environments and with binaural amplification.  
Any other type of environment would be very difficult for the 
Veteran to carry on a normal conversation.  The examiner 
noted that the Veteran had never tried hearing aids.  

The Board is not persuaded that the Veteran's hearing loss 
causes marked interference with employment.  In Nieves-
Rodriguez, 22 Vet. App. 295, 304 (2008), the Court held that 
the probative value of a medical opinion comes from its 
reasoning.  Thus, neither a VA medical examination report nor 
a private medical opinion is entitled to any weight if it 
contains only data and conclusions. Id.  The Veteran's 
treating physician simply states that the Veteran's hearing 
loss would keep him from obtaining gainful employment.  The 
physician offers no explanation why a hearing loss disability 
would keep the Veteran from being employed.  For example, she 
does not explain why the Veteran's hearing loss would prevent 
him, perhaps with certain accommodations, from working as a 
janitor, as he did in his last occupation according to the 
employment information form filled out by his employer or 
supervisor in connection with his claim for TDIU.  In Kaiser 
v. Brown, 5 Vet. App. 411, 412 (1993), the Court held that, 
in the context of a TDIU claim, the Board cannot merely 
allude to occupational history, attempt in no way to relate 
this factor to the disabilities of the Veteran, and then 
conclude that some form of employment is available.  However, 
here the Board is not making a determination as to whether 
employment is available to the Veteran, but simply 
underscoring the fact that the Veteran's physician has 
offered no explanation as to why the Veteran's hearing loss 
generally precludes him from gainful employment.  Thus, the 
Board gives no weight to this letter as evidence that the 
Veteran's hearing loss markedly interferes with his ability 
to work.  

In the May 2007 VA examination, the examiner found that based 
on his hearing loss, the Veteran could only work in quiet 
environments and with binaural amplification.  Any other type 
of environment would be very difficult for the Veteran to 
carry on a normal conversation.  The Board does not find that 
this restriction constitutes marked interference with 
employment, especially given the VA examiner's explanation 
for his conclusion, namely that the Veteran would have 
difficulty carrying on a normal conversation in an 
environment that was not quiet.  While difficulty carrying on 
a conversation in an environment with background noise is a 
significant limitation that may preclude certain types of 
work, such as construction, it does not rise to the level of 
causing marked interference with employment.  

The Board also acknowledges the statements by the principal, 
the Veteran's spouse, J.L. and C.W.  The principal stated 
that the Veteran had complained of hearing loss and mentioned 
retiring because of it.  While the Veteran may have retired 
because of his hearing loss, there is no indication that the 
Veteran was fired or had no choice but to retire due to his 
hearing loss.  In other words, the Board cannot find that the 
Veteran's hearing loss causes marked interference with 
employment simply because the Veteran allegedly chose not to 
work because of it.  The Veteran himself has never alleged 
that he retired due to hearing loss or explained how this 
disability interfered with his job to such an extent that he 
could no longer continue in it.  The statement by J.L. and 
W.C. also indicate that the Veteran cannot work because of 
his hearing loss, but do not explain why, except that W.C. 
contends that the Veteran's hearing loss would make it unsafe 
for him to work.  While the Veteran's hearing loss may make 
it unsafe for the Veteran to work in certain environments, 
this limitation does not equate to a marked interference with 
employment.  The statements by the Veteran's wife and other 
witnesses also reflect that it is difficult to communicate 
with the Veteran.  However, such a limitation is part and 
parcel of a hearing loss disability, and thus already 
contemplated by the schedular criteria.  

In short, the Board finds that the Veteran's hearing loss 
does not warrant an extraschedular rating.  His reported 
symptoms are those contemplated by Diagnostic Code 6100.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his hearing loss or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  He has not shown that his hearing loss 
causes marked interference with employment or frequent 
periods of hospitalization.  Hence, the available schedular 
evaluations for this disability are adequate.  Referral for 
extraschedular consideration is not warranted.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 30 percent for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  See Hickson, supra; 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss is denied.  


REMAND

The Veteran also claims entitlement to TDIU based on his 
service-connected hearing loss and tinnitus.  This claim must 
be remanded for further development. 

Additional evidence received by the agency of original 
jurisdiction (AOJ) prior to transfer of the records to the 
Board (including evidence received after certification has 
been completed) must be considered by the AOJ in the first 
instance.  See 38 C.F.R. § 19.37 (2009).  A supplemental 
statement of the case (SSOC) discussing this additional 
evidence must also be furnished to the appellant.  See 
38 C.F.R. §§ 19.31, 19.37 (2009).  

Since the last SSOC was issued in May 2007, additional 
evidence has been developed or received by the RO.  This 
additional evidence includes a January 2008 VA examination to 
evaluate the Veteran's hearing loss, an August 2007 letter 
from the Veteran's treating physician, an undated letter from 
the Veteran's wife, and an undated letter from C.W, all 
discussing the impact of the Veteran's hearing loss on his 
ability to work.  This evidence is thus pertinent to the 
Veteran's claim for TDIU.    Thus, the AOJ must readjudicate 
the Veteran's claim for TDIU based on this additional 
evidence and, if the benefits sought are not granted, issue 
an SSOC on the matter.  See id. 



Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for TDIU 
based on all the evidence pertaining to 
this claim that has been developed since 
the May 2007 SSOC.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


